UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANGELA DEL VILLAR,                                                     :
                                                                       :
                                    Plaintiff,                         :   19-CV-10891 (JMF)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
HYATT HOTELS CORPORATION et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        By Order dated May 24, 2021, the Court directed the pro se Defendant, Neil Francois,
and all counseled parties to appear for a pretrial teleconference on June 1, 2021, at 4:30 p.m.
ECF No. 58. Mr. Francois did not appear for the teleconference. It is hereby ORDERED that
the conference is RESCHEDULED for June 10, 2021, at 2:15 p.m., at which point Mr. Francois
should be prepared to explain to the Court his failure to appear at yesterday’s conference. In the
event that Mr. Francois fails to appear for the June 10, 2021 conference, sanctions may be
imposed — up to and including entry of default judgment against Mr. Francois.

        The rescheduled conference will be held remotely by teleconference in accordance with
Rule 2(A) of the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
available at https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the
conference by calling the Court’s dedicated conference line at (888) 363-4749 and using access
code 542-1540, followed by the pound (#) key. (Members of the public and press may also
attend using the same dial-in information; they will not be allowed to speak during the
conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the counseled parties shall
send a joint email to the Court with a list of counsel who may speak during the teleconference
and the telephone numbers from which counsel expect to join the call. More broadly, counsel
should review and comply with the rules and guidance regarding teleconferences set forth in the
Court’s Emergency Individual Rules and Practices in Light of COVID-19.

        If Mr. Francois is unable to participate in the rescheduled conference without undue
hardship, he shall promptly file a letter to the Court through the Court’s Pro Se Intake Unit, at
Temporary_Pro_Se_Filing@nysd.uscourts.gov, or 40 Centre Street, Room 105, New York, New
York 10007. Additionally, if Mr. Francois would prefer to receive communications in this case
electronically in the future, he is encouraged to fill out the attached consent form, which is also
available at https://www.nysd.uscourts.gov/sites/default/files/2021-03/Consent_Pro-
                                                 2
Se_Eservice-form.pdf, and to return it to the Pro Se Intake Unit.

       The counseled parties are ORDERED to serve a copy of this Order on Mr. Francois by
email and to file proof of such service on the docket by June 4, 2021. Additionally, counsel are
ORDERED to provide a copy of this Order to Mr. Francois at Mr. Francois’s deposition.

       The Clerk of Court is directed to mail a copy of this Order to Mr. Francois.

       SO ORDERED.

Dated: June 2, 2021                               __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge
                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
